Citation Nr: 1528631	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  14-16 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/South Georgia
Veterans Health System (VHS)


THE ISSUES

1.  Entitlement to payment or reimbursement of medical care expenses for treatment at the Mental Health Resource Center (MHRC) on June 4, 2013.

2.  Entitlement to payment or reimbursement of medical care expenses for treatment at St. Vincent's Medical Center from June 10 to 11, 2013.

(The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) is addressed in a separate decision under a different docket number).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 2001 to September 2005.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2013 decision in which the North Florida/South Georgia VHS (hereinafter Agency of Original Jurisdiction (AOJ)) denied payment or reimbursement of medical care expenses for treatment at MHRC on June 4, 2013.  In December 2013, the Veteran filed a notice of disagreement (NOD) with this decision.  A statement of the case (SOC) was issued in February 2014, and the AOJ has accepted a VA Form 9 (Appeal to the Board of Veterans' Appeals) self-dated by the Veteran on April 1, 2014 (but not date-stamped) as a timely filed substantive appeal.

This appeal to the Board of Veterans' Appeals (Board) also from AOJ denial letters reportedly dated August 2013 which denied payment or reimbursement of medical care expenses for treatment at St. Vincent's Medical Center from June 4 to June 11, 2013.  The AOJ ultimately awarded payment or reimbursement of medical care expenses for treatment at St. Vincent's Medical Center from June 4 to June 9, 2013, but denied payment or reimbursement from June 10 and June 11, 2013.  An SOC was issued in February 2014, and the AOJ has accepted a VA Form 9 (Appeal to the Board of Veterans' Appeals) self-dated by the Veteran on April 1, 2014 (but not date-stamped) as a timely filed substantive appeal.

In January 2015, the Veteran testified on these issues before the undersigned Veteran's Law Judge at a Travel Board hearing.  A copy of the hearing transcript is associated with the claims folder.

In addition to two separate paper claims folders, the record on appeal includes documents stored electronically in the Veterans Benefits Management System (VBMS) and Virtual VA.  Notably, a copy of the January 2015 Travel Board hearing transcript is located in VBMS.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks to establish his entitlement to payment or reimbursement for medical care expenses at MHRC on June 4, 2013, and at St. Vincent's Medical Center from June 10 to 11, 2013.  The medical expenses in question arose from the same factual scenario wherein, on June 4, 2013, the Veteran experienced a psychotic episode of depression and was involuntarily committed (Baker Act) to MHRC to prevent harm to himself or another.  He was transferred from MHRC to St. Vincent's Medical Center on June 4, 2013 after experiencing an episode of syncope which resulted in facial injuries requiring surgical treatment.  The records from St. Vincent's Medical Center reflect that, on June 9, 2013, the Veteran was cleared from a physical standpoint for discharge but that his discharge was upheld because no psychiatric beds were available.  It is unclear from the record when the Veteran's involuntary commitment orders were rescinded.

There are two avenues for obtaining payment or reimbursement for the expenses of private medical care, which are found under the statutory provisions of 38 U.S.C.A. §§ 1725 and 1728.  Specifically, section 1725 authorizes reimbursement for emergency treatment for eligible veterans with nonservice-connected conditions, and section 1728 authorizes reimbursement for emergency treatment for eligible veterans with service-connected conditions.  These statutory provisions are implemented at 38 C.F.R. §§ 17.1000-17.1008 for eligible veterans with nonservice-connected conditions, and at 38 C.F.R. § 17.120 and §17.121 for eligible veterans with service-connected conditions.

Here, the AOJ has adjudicated both reimbursement claims under section 1728 because, to date, the Veteran is not service-connected for any disease or disability.  The AOJ denied the MHRC claim on the basis that a claim was not filed within 90 days of treatment.  The AOJ apparently denied the St. Vincent's Hospital claim on the same basis, but appears to have rescinded this finding by authorizing payment from June 4, 2013 to June 9, 2013.  The remainder of the claim was denied on the basis that the Veteran's condition had stabilized to the point of being capable of transfer to another VA facility, and the fact that there is no evidence of record to reflect that St. Vincent's made and documented reasonable attempts to transfer the Veteran to a VA facility or other Federal facility.  See 38 C.F.R. § 17.1005(c)(2).  See Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110; 76 Fed. Reg. 79067 -79072 (Dec. 21, 2011) (effective date of amendments, including 38 C.F.R. § 17.1005(c)(2), January 20, 2012).

However, the record reflects that the Veteran has a pending appeal with the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs for posttraumatic stress disorder (PTSD).  

The provisions of 38 U.S.C.A. § 1728 and the implementing regulations (38 C.F.R. §§ 17.120-21 (2014)) provide for payment or reimbursement of unauthorized medical expenses for the emergency treatment of adjudicated service-connected disabilities; non-service-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; or for any illness, injury or dental condition of a veteran is a participant in a VA vocational rehabilitation program.  These provisions provide that a claim must be filed within two years, which this claim was.  See 38 C.F.R. § 17.126.  The 90 day requirement applicable to a claim under the provisions of 38 U.S.C.A. § 1728, pursuant to 38 C.F.R. § 17.1004, does not apply to claims under 38 U.S.C.A. § 1725.

As a result of the Veteran's pending service connection claim for PTSD, appellate review of the Veteran's claim of entitlement to payment or reimbursement of the cost of unauthorized medical services provided to the Veteran by MHRC and St. Vincent's Hospital must be deferred because these issues are inextricably intertwined with the service connection issue on appeal to the St. Petersburg RO.  Hoyer v. Derwinski, 1 Vet. App. 208 (1991); Harris v. Derwinski, 1 Vet. App. 180 (1991).  In this respect, an award of service connection for PTSD by the St. Petersburg RO impacts the determination as to whether to apply the provisions of 38 U.S.C.A. § 1725 or 38 U.S.C.A. § 1728 to the case at hand.  The Board, therefore, must remand this case to the AOJ pending the outcome of the service connection claim for PTSD before the St. Petersburg RO.

The Board further observes that, with respect to the MHRC claim, the AOJ denied the claim on the grounds that the claim was not filed within 90 days of the Veteran being discharged from the facility in question.  However, the current record does not clearly document when the claim for reimbursement of medical expenses for MHRC was received.  There is a document printed by the AOJ on February 21, 2014 which reflects that, on June 4, 2013, the AOJ was notified by MHRC that the Veteran had been transferred to a Non-VA Hospital.  An internal tracking order was created at that time.  The February 2014 SOC appears to reflect that "UB #192790" by the MHRC had been received on October 14, 2013, but there are no documents date-stamped as received on this date.  On remand, the AOJ must clearly document for the record which document it considers "UB #192790" and the date that such document was received.

Additionally, the records from St. Vincent's Hospital reflect that the Veteran was transferred to River Point Behavioral Health on June 11, 2013 while still under involuntary commitment orders.  As these records may be potentially relevant, the AOJ should assist the Veteran in associating these records with the claims folder.

Finally, the Board observes that the Veteran's treatment at MHRC and St. Vincent's occurred under an involuntary commitment order.  The AOJ should determine whether the Veteran had exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party-such as a state entity.

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in associating with the claims folder records from his hospitalization at River Point Behavioral Health in June 2013.  Additionally, ask the Veteran whether he had exhausted, without success, action to obtain payment or reimbursement for the treatment from MHRC and/or St. Vincent's Hospital from a third party-such as a state entity.  

2.  Clearly document when the claim for reimbursement of medical expenses for MHRC was received (reported as October 14, 2013 in the February 2014 SOC).

3.  Thereafter, AOJ should readjudicate the claims of (1) entitlement to payment or reimbursement of medical care expenses for treatment at MHRC on June 4, 2013 and (2) entitlement to payment or reimbursement of medical care expenses for treatment at St. Vincent's Medical Center from June 10 to 11, 2013 for nonservice-connected disorders in non-VA facilities under 38 U.S.C.A. § 1725 and the implementing regulations (38 C.F.R. §§ 17.1000-100 8) only.  If any benefit sought on appeal cannot be granted in full under 38 U.S.C.A. § 1725 and the implementing regulations (38 C.F.R. §§ 17.1000-100 8), VHA should follow the directives below.

4.  Thereafter, forward the medical files to the St. Petersburg RO that has adjudicative jurisdiction over service connection claim for PTSD filed by the Veteran.  Instruct the St. Petersburg RO to return the medical file and claims file to VHA when the adjudication of the claim of entitlement to service connection for PTSD becomes final.
 
5.  Thereafter, when the medical file and claims file is returned to VHA from the St. Petersburg RO that has adjudicative jurisdiction over service connection claim for PTSD, review the additional evidence and undertake any necessary additional development and readjudicate the issue on appeal, with consideration of the provisions of 38 U.S.C.A. § 1728 and the implementing regulations (38 C.F.R. §§ 17.120-21).  If the benefit sought on appeal cannot be granted in full, the appellant should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


